Citation Nr: 0200904	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  97-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.   

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
1988, and from January to June 1991.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating action 
of the Cleveland, Ohio Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the case in 
November 1998.  

In a July 2001 rating decision, the RO increased the rating 
for the veteran's service-connected lumbosacral strain to 40 
percent, effective from July 21, 1998.  By that same 
decision, the RO re-characterized the veteran's headache 
disability as migraine headaches and increased the rating to 
30 percent, effective from November 3, 1999.  In a September 
2001 statement, the veteran expressed disagreement with the 
effective dates assigned.  The issue of entitlement to 
earlier effective dates is not, however, before the Board at 
this time.  Thus, it is referred to the RO for appropriate 
action. 

The Board further finds that the appellant has reasonably 
raised the issue of entitlement to service connection for a 
psychiatric disorder secondary to his back disability.  This 
issue, however, also is neither certified nor developed for 
appellate review.  Accordingly, it also is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
productive of no more than a severe limitation of motion.  A 
demonstrable vertebral deformity, lumbar ankylosis, or 
pronounced intervertebral disc syndrome is not shown. 

2.  There is no evidence that the migraine headaches are 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5289, 5292, 5295 
(2001); 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified, 
in pertinent part at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 
4.124a, Diagnostic Code 8100 (2001); 66 Fed.Reg. 45,620 (Aug. 
29, 2001) (to be codified in pertinent part at 38 C.F.R. §§ 
3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In an April 1996 rating action, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
rating.  Service connection was also granted, and a 
noncompensable rating assigned, for vascular headaches.

By an August 1996 rating action, the RO increased the rating 
for the veteran's low back disability to 20 percent.  

In a statement received in November 1996, the veteran 
reported that his low back and headache disabilities had 
increased in severity.  In the rating action presently on 
appeal, the RO denied the veteran's claims for increase.  

February 1996 nerve conduction and electromyographic studies 
revealed normal findings without evidence of left lower 
extremity radiculopathy, plexopathy, or peripheral 
neuropathy.

The veteran was seen for a VA examination in December 1996.  
He reported low back pain and muscle spasms which were 
aggravated with prolonged sitting, standing, walking, as well 
as by weather changes.  Physical examination revealed a 
paravertebral muscle spasm with marked tenderness in the 
lumbosacral area, and paravertebral muscles.  Range of motion 
study revealed forward flexion to 40 degrees, backward 
extension to 20 degrees, bilateral lateral flexion to 40 
degrees, and bilateral rotation to 20 degrees.  All motions 
were accompanied by complaints of pain.  Neurological 
examination disclosed hypesthesia of the legs.  Patellar and 
Achilles reflexes were 1 to 2+ bilaterally.  The orthopedic 
diagnoses were residuals of a lumbosacral injury with 
limitation of motion, muscle spasms, and loss of lower 
extremity sensation as described.  The neurologist also 
diagnosed vascular headaches and noted the appellant's 
reported frequency as 3 to 4 times per month.

When the Board initially reviewed this appeal in November 
1998, it found that the evidence then of record was 
inadequate for evaluating the severity of the veteran's 
disabilities.  The Board reviewed treatment records and 
reports of VA examinations and noted findings and complaints 
pertaining to both the back and headaches.  VA examinations 
of the back had revealed reduced range of motion, muscle 
spasms, and hypesthesia in both legs.  

The record included references to a June 1992 industrial 
accident in which the veteran reportedly injured his back; 
however, complete details related to that incident and any 
subsequent treatment were unclear.  On remand, the RO was 
instructed to contact the veteran to obtain information 
necessary to obtain all pertinent records with regard to 
treatment received for his low back and headache 
disabilities, including any injury sustained in a postservice 
industrial accident.  The RO was further instructed to afford 
the veteran VA examinations in order to evaluate the severity 
of the disabilities at issue.  

In a January 1999 letter to the veteran, the RO requested 
that he provide information pertaining to medical treatment 
received and provide further information in connection with 
the 1992 work-related accident.  In November 1999, the 
veteran responded, but he did not detail the nature of his 
1992 injury. 

Medical records associated with the claims folder subsequent 
to the Board remand include records detailing private 
treatment received from June 1992 to December 1995, as well 
as VA outpatient treatment from November 1996 to December 
1998.  On examination prior to commencing chiropractic 
treatment, the veteran reported that the back pain originated 
in June 1992 following lifting.  The records document 
frequent treatment and record the veteran's complaints and 
response to treatment modalities.  

Additional records dated from August 1998 to February 1999 
detail the veteran's complaints of neck, back and leg pain 
and headaches and his report that the complaints began in 
1991 or 1992 when he "felt something pull in [his] lower 
back" while lifting something at work.  The veteran reported 
having received treatment for the complaints from VA and from 
a private chiropractor.  In July 1998, the veteran underwent 
a spinal injection due to low back pain.

With regard to the veteran's low back, the report of 
electrodiagnostic testing conducted in August 1998 yielded 
the impression of mild sural sensory neuropathy.  The report 
of ultrasound imaging conducted that same month included the 
diagnostic impression of "[c]onsider degenerative disc 
disease."  Subsequent treatment notes include a September 
1998 chart entry noting "no radiation."  A similar notation 
was recorded in February 1999.

Pursuant to the Board remand, the veteran was afforded a VA 
orthopedic examination in October 1999.  The examiner noted 
the history of the veteran's back complaints, including 
complaints noted in service and injuries sustained after 
service.  The veteran reported that he had last worked eight 
months prior.  He had been working as a welder, but was 
unable to do that work because of back pain.  It was noted 
that he was currently going through vocational 
rehabilitation.  Historically, the appellant stated that he 
sometimes wore a back brace. 

The veteran was noted to use a cane, and walked a "bit" 
bent forward in a flexed posture.  On physical examination, 
the examiner noted some loss of lordosis, pain, soreness and 
tenderness to palpation across the lumbar spine and 
paraspinous muscles.  In demonstrating range of motion, the 
veteran could only forward flex 55 degrees, secondary to 
pain.  He bent and rotated to 25 degrees, with pain.  He was 
able to raise over his toes and onto his heels with some 
difficulty.  He was very hypersensitive to touch around the 
entire lumbar spine.  There also was pain on pelvic rotation 
and axial compression.  X-ray studies of the lumbar spine 
were interpreted as normal.  A lumbar magnetic resonance 
imaging scan disclosed bilateral facet hypertrophy at L4-L5, 
and L5-S1.  There also was moderate central disc bulging at 
L5-S1 without herniation.  The diagnosis was lumbosacral 
strain.  The examiner opined that he could not find any 
"undercurrent affect" from the post-service injury.  "By 
history, that event had resolved."  

The veteran was afforded a VA neurological examination in 
November 1999 at which time he complained of headaches and 
low back pain.  The veteran described the headaches as an 
intense, sharp sensation that was focused on either the left 
side or right side of the head, sometimes both.  This was 
associated with visual changes characterized by spots of loss 
of vision.  He reported poor balance, and a history of 
developing nausea and vomiting.  During the headache, the 
veteran must reportedly lay down in a dark room.  The 
appellant stated that he was unable to do any work or 
concentrate during these periods.  The veteran reported that 
the headaches occur three to four times each month, lasting 
one and a half to four days.  

With regard to his back pain, the veteran reported the onset 
of mild low back pain in 1984, and a postservice back injury 
in 1991.  He described the pain as extending from the upper 
spine into the low back.  The pain focused on the low back 
and extended into his right leg.  He reported developing 
flares of pain with changes in the weather. 

Prior to examining the veteran, the examiner reviewed records 
of prior diagnostic testing and noted that lumbar spine 
radiographs were interpreted as normal.  An MRI of the head 
performed as part of the current examination showed no 
intracranial pathology and provided no evidence of a cause 
for the veteran's headaches.  

On physical examination, the examiner noted poor muscle mass 
for the upper and lower extremities, suggesting a very low 
level of physical activity.  The lumbar spine was remarkable 
for very prominent bilateral paraspinal muscle contraction.  
There was an appreciable loss of lumbar lordosis.  The 
veteran was able to flex forward only 15 degrees before the 
onset of pain.  He was able to continue flexing forward to 35 
degrees before he had to stop.  He was able to twist to 20 
degrees on either side; the movement was limited by pain that 
developed at 10 degrees.  The veteran was able to flex 
laterally to 30 degrees, with pain beginning at 10 degrees.  
Extension was to 10 degrees, with pain beginning at 5 
degrees.  The examiner noted that the veteran's limited 
lumbar spine movement was a persistent finding; noted 
throughout the examination and interview and as the appellant 
was leaving the examination area.  Reflexes were 1-2+ in the 
lower extremities, with the toes bilaterally down going.  
Sensation was normal over the lower extremities to pinprick, 
light touch, vibration and proprioception.  The veteran had a 
markedly antalgic gait.

In offering a diagnostic impression, the examiner noted that 
the veteran's back was significant for a very prominent 
paraspinal muscle spasm and limited range of motion.  There 
was no evidence of motor or sensory radiculopathy on 
examination.  With regard to the effects of the back injury 
sustained in 1991, the examiner noted that it was difficult 
to determine to what extent the current complaints were 
related to earlier injuries as opposed to the work-related 
injury.   The examiner further opined that the veteran's back 
problem is best described as lumbosacral strain as he did not 
have evidence of motor or sensory radiculopathy on physical 
examination.  

With regard to the headaches, the examiner noted that the 
stated frequency of the headaches is three to four per month, 
with a duration of one and half to four days.  The veteran 
reported that he is incapacitated during the time of the 
headaches.  In an addendum to the report, the examiner noted 
that the veteran's complaints of sensitivity to light and 
sound were associated with migraine headaches.  The examiner 
repeated the frequency and duration of the headaches and 
noted that the complaints of sensitivity were not problems 
for the veteran between migraine attacks.  

Records included in the veteran's vocational rehabilitation 
folder document his attendance at various courses of study 
and evaluations of his progress of rehabilitation.  An April 
1997 social history noted that the veteran was service-
connected for several disabilities, including headaches and a 
low back disability; however, the veteran reported that he 
had lost his last four jobs as a result of an inability to 
"keep pace" with the job requirements.  

In a June 2000 report the veteran was reported to have been 
absent from work for 17 days during the period from April 19 
to August 5, 1999.  The reasons for these absences are not 
detailed in the report. 

VA outpatient treatment records dated from June 1999 to July 
2001 include a March 2001 psychiatric clinic entry noting 
that the veteran was currently awaiting a second interview 
for a job.  They also reveal continuing treatment for chronic 
low back pain. 

As noted above, in a July 2001 rating decision, the RO 
increased the rating for the veteran's lumbosacral strain to 
40 percent, and re-characterized his headache disability as 
migraine headaches and increased the rating to 30 percent.

II.  Analysis

The veteran contends that his low back and headache 
disabilities are more severe than the current ratings 
indicate.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Lumbosacral strain.  The veteran's service-connected low back 
disability is presently evaluated as 40 percent disabling 
under the provisions of 38 C.F.R. § 4.71a.  This rating is 
the maximum schedular evaluation possible for limitation of 
lumbar motion under Diagnostic Code 5292 and lumbosacral 
strain under Diagnostic Code 5295.  To warrant a 50 percent 
evaluation under Diagnostic Code 5289, the veteran must 
exhibit unfavorable ankylosis of the lumbar spine.  While the 
veteran has limited motion of his low back, there is no 
medical evidence of ankylosis (i.e., complete immobility) of 
the lumbosacral spine.  A 10 percent rating, in addition to a 
rating for limited motion, could be assigned for demonstrable 
deformity of the vertebral body.  In the present case, 
however, there is no evidence of any deformity to warrant an 
additional 10 percent evaluation under Diagnostic Code 5285, 
residuals of a fracture of the vertebra.  Since the veteran 
does not have a fracture of the vertebra or ankylosis of the 
lumbar spine, he is presently evaluated at the highest 
schedular rating possible for his service-connected 
lumbosacral spine disability.

A 60 percent rating under the provisions of Diagnostic Code 
5293 pertaining to intervertebral disc syndrome contemplates 
a pronounced intervertebral disc syndrome.  The Board notes, 
however, that the veteran is not shown to have pronounced 
intervertebral disc syndrome.  While the record includes some 
findings of mild sural sensory neuropathy, and one 
physician's comment that a diagnosis of degenerative disc 
disease should be considered, the report of the November 1999 
VA examination, conducted pursuant to the Board's 
instructions, included that examiner's observation that the 
veteran's back problem is best described as lumbosacral 
strain as he did not have evidence of motor or sensory 
radiculopathy on physical examination.  The Board also notes 
that there is no clinical evidence to subsequently contradict 
that fact.  Indeed, in November 1999, the veteran's lower 
extremity reflexes were 1-2+, and there was no evidence of 
any sensory deficit.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  In the present case, however, the veteran is 
receiving the maximum disability rating available under 
Diagnostic Codes 5292 and 5295 for limitation of motion, and 
consideration of functional loss due to pain would not lead 
to a higher evaluation under those codes.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).  While 38 C.F.R. §§ 4.40, 
4.45, 4.59 could be considered if the veteran's disability 
were evaluated under Diagnostic Code 5293, the veteran does 
not have an intervertebral disc syndrome.  Hence, a rating 
under those criteria is not supported by the evidence of 
record.  VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998); Johnson 
v. Brown, 9 Vet. App. 7 (1996).

As the preponderance of the evidence is against the veteran's 
claim, a rating in excess of 40 percent for the service-
connected lumbosacral strain is not warranted.  The appeal is 
denied.

Migraine headaches.  The veteran's migraine headaches are 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under that Diagnostic Code very frequent and completely 
prostrating and prolonged migraine attacks which are 
productive of severe economic inadaptability warrant 
assignment of a 50 percent evaluation.  Where there are 
characteristic prostrating attacks occurring on an average of 
once a month over several months, a 30 percent evaluation is 
warranted.  

Based on a review of the record, the Board finds that the 
evidence does not support assignment of a 50 percent rating 
for migraine headaches.  In this regard, while there is 
evidence that the veteran suffers migraine headaches more 
than once a month and while he reportedly is unable to work 
or concentrate during those episodes, to warrant a 50 percent 
rating the evidence of record must show not only the 
requisite frequency and severity of the veteran's migraine 
headaches, but that his headaches are productive of severe 
economic inadaptability.  In this case, the Board finds that 
the veteran has not demonstrated that his headaches are 
productive of severe economic inadaptability.  In fact, there 
is evidence of record that the veteran is not suffering 
severe economic inadaptability at all.  He is pursuing a 
course of vocational rehabilitation and in March 2001 was 
noted to be awaiting a second interview for a job.  There is 
no indication that the veteran has been unable to work more 
than the three to four days per month because of migraine 
headaches.  The Board takes careful note of the fact that 
while the veteran has impaired industrial capabilities, the 
assigned 30 percent disability rating itself is recognition 
that industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board 
concludes that the evidence of record does not reflect that 
the veteran's service-connected migraine headaches are 
productive of severe economic inadaptability.  Accordingly, a 
50 percent disability rating is not warranted.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

In deciding each of the veteran's claims, the Board is aware 
that during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  This liberalizing law is applicable to 
the present appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement this law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In the present case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  The RO 
obtained treatment records and the veteran was afforded two 
separate VA examinations in connection with his claim.  The 
Board finds that the RO complied with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist and to notify him has 
been fulfilled.  

Finally, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Increased evaluations for a lumbosacral strain, and migraine 
headaches are denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

